Title: Jonathan Williams to the Commissioners, 22 September 1778
From: Williams, Jonathan
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honble Gentlemen
      Nantes Sept. 22. 1778
     
     When I had the honour to lay my Accounts before you, I left the general one unfooted intending to compleat it after Examination. I now send it properly closed and settled to the 30th May 1778.
     You have also inclosed the account of the Magazine, Invoice of Arms repaired, and your general Account since that Period, all settled to the 10th September 1778, Balance in your Favour seven thousand three hundred eighty Six Livres 18/9. I have since received a Bill for Bayonnet Sheaths use in the magazine amounting to three thousand three hundred ninety one Livres 12. This with the Articles mentioned at the Foot of the general Account will leave a Balance of about eleven thousand Livres in my Favour, for which I shall take the Liberty to draw on you giving advice accordingly.
     Duplicates of all my Accounts are transmitted to Congress.
     I am sorry to inform you that the Dispatch Capt Barnes who sailed from this port the 29th Ultimo is taken and carried into Guernsey.
     I have the Honour to be with great Respect Honble Gentlemen Your most obedient & most humble Servant
     
      Jona Williams
     
    